Citation Nr: 9910441	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder, secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1961 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan which denied the veteran's application to reopen a 
claim of entitlement to service connection for a back 
disorder secondary to the service connected right knee 
disorder. 


FINDINGS OF FACT

1.  In a decision entered in January 1980, the Board denied 
secondary service connection for a back disability on the 
basis that it was not etiologically related to his service-
connected right knee disability.

3.  Some of the evidence submitted since the 1980 Board 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant of prior evidence and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's claim of secondary service connection for a 
low back disability is plausible or capable of 
substantiation. 


CONCLUSIONS OF LAW

1.  A decision of the Board in January 1980, denying 
entitlement to secondary service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 3.104(a) (1998).  

2.  New and material evidence has been submitted to reopen 
the veteran's claim for secondary service connection for a 
low back disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998). 

3.  The veteran's claim of secondary service connection  for 
a low back disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision entered in January 1980, the Board denied the 
veteran's claim of entitlement to secondary service 
connection for a low back disability.  Despite any 
determination reached by the RO, the Board must find new and 
material evidence to establish its jurisdiction to review the 
merits of a previously denied claim.  Judicial interpretation 
of the law has construed the provisions of 38 U.S.C.A. §§ 
5108 and 7104 to require the Board itself to determine 
whether new and material evidence has been presented before 
it can reopen a claim and readjudicate issues going to the 
merits of the claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996). Likewise, VAOPGCPREC 05-92, 57 Fed Reg. 
49744 (1992) provides that the Board has the authority to 
determine on a de novo basis whether a claim has been 
properly reopened. 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  

In order to be "material," evidence must be probative as to 
an element which was a specified basis of the prior final 
disallowance.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998); Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999) (en banc); Winters v. West No. 97-2180 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).  The basis of the Board's January 
1980 denial of the veteran's claim was that his low back 
disability was not the result of or proximately due to his 
service-connected right knee disability. 

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc), the United States Court of 
Appeals for Veterans Claims, citing Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), held that the 
two-step process set out in Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991), for reopening claims became a three-step 
process under the Federal Circuit's holding in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998):  The Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

An RO decision granted service connected for postoperative 
degeneration of the medial meniscus of the right knee in 
February 1971.  Other evidence on file at the time of the 
January 1980 Board decision included service medical records, 
which were negative for a low back disability, and post-
service medical records, which indicated that the veteran 
sustained post-service back injuries in 1972 and 1978.  A 
review of the previously considered post-service medical 
evidence follows. 

Ronald Drouse, M. D. stated in May 1973 that he treated the 
veteran in June 1972 for low back pain.  The veteran told the 
doctor that he wrenched his back while playing tennis when 
his knee gave out.  Similarly, in July 1973, the veteran 
reported injuring his back when his knee gave out playing 
tennis.  Dr. Drouse recorded the veteran's statements, but 
the physician did not offer an opinion regarding the etiology 
of the low back disability.

Ardis J. Grubb, D.C., stated in August 1978 and April 1979 
that "the patient's lumbar spine was injured when his right 
knee failed to support him while he was carrying a box" and 
that the instability of the veteran's right knee caused him 
to fall, causing a series of "microtraumas" that produced 
his present condition.  John A. DeBruin, Jr. M. D. stated in 
April 1979 that "I would agree that his back condition has 
been aggravated by his right knee condition."  Dr. DeBruin's 
treatment notes from December 1978 to January 1979 are also 
of record.  These notes show that the veteran was admitted to 
the hospital several times with persistent back pain 
following disc surgery.  He was treated and ultimately 
discharged for outpatient treatment, but the back pain was 
not tied to anything except the prior disc surgery in these 
notes.

VA outpatient treatment records from March 1978 to September 
1978 reveal that the veteran reported that his knee buckled 
and he injured his back while trying to catch himself.  In 
June he reported that his knee was giving out more frequently 
than in the past.  The doctors diagnosed him with 
degenerative arthritis of the right knee but do not address 
the etiology of the low back disorder.  VA examinations in 
1974 and 1980 noted both knee and back disorders; the 
diagnoses included degenerative changes in his low back, but 
that disorder was not linked to a knee disability.  

The veteran contends that his service-connected right knee 
disability caused his low back disorder.  Specifically, he 
asserts that his knee buckles, causing him to fall and throw 
his back out.  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310(a).  The 
veteran has submitted medical statements in support of his 
application to reopen his claim for secondary service 
connection.  A summary of this and other relevant additional 
medical evidence follows.
Herbert E. Ross, D.O., reported in a statement dated in 
October 1996 that "it is a known medical fact, and also my 
opinion based on a reasonable medical certainty, that his 
back problems were probably aggravated by his arthritis right 
knee."  The clinician stated in May 1997 that, based on 30 
years of clinical experience, he felt that the veteran's back 
problems were aggravated by his knee problems.

The veteran underwent a VA examination in June 1997.  He 
again indicated at that time that his low back disability was 
causally related to his right knee disorder.  However, after 
reviewing the veteran's claim's file, the examiner found that 
it was apparent that the principal injury to the veteran's 
back occurred in 1977 at his work place.  The examiner noted 
that the veteran's medical bills were covered by workman's 
compensation and that he also received a year's compensation.  
Citing this compensation and the fact that the veteran's back 
injury has been stable since treatment in 1977, the examiner 
relates the veteran's back pain to the 1977 injury and 
subsequent laminectomy.  The examiner added in an addendum in 
November 1997 that the veteran's knee injury did not cause 
the back injury and that the veteran's back injury was not 
worsened by his knee condition.  He further stated that his 
conclusions were based on talking to the patient, assessing 
the nature of the pain and the 1977 injury and reading the 
claims file.

In reviewing the relevant medical evidence that has been 
submitted in support of the veteran's application to reopen 
his claim for secondary service connection for a low back 
disability, the Board finds that some of this evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant of prior 
evidence and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Elkins, supra; Winters, supra; Hodge, 
supra.  Specifically, the Board finds that the opinion from 
Dr. Ross in May 1997 that, based on his 30 years of clinical 
experience, the veteran's back problems were aggravated by 
his knee problems is competent evidence that supports the 
veteran's application to reopen his claim.  The Court has 
held that when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  It is also pertinent 
to note that, while opinions similar to Dr. Ross' statement 
were considered by the January 1980 Board decision, a second 
medical opinion, submitted by a claimant for purposes of 
reopening a claim, which merely rearticulated a prior medical 
opinion by a different physician, was not cumulative but was 
corroborative.  Paller v. Principi, 3 Vet. App. 535 (1992). 

The Board further finds that, in light of the medical 
evidence indicating that the veteran's low back disability is 
etiologically related to his right knee disability, the 
veteran's claim for secondary service connection for a low 
back disorder is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
low back disorder secondary to a right knee disability is 
reopened.

The veteran has presented a well grounded claim for secondary 
service connection for a low back disorder.


                                                           
REMAND

In view of the Board's decision reopening the veteran's claim 
for secondary service connection for a low back disability 
and finding that claim well grounded, the RO must adjudicate 
the claim on a de novo basis.  The most recent Supplemental 
Statement of the Case issued by the RO in April 1998 appears 
to reopen the veteran's claim on page 1 but then, in page 2, 
the RO concludes that "no new and material evidence has been 
submitted in connection with the current claim warranting a 
different conclusion".  Under these circumstances, the Board 
finds that the RO did not adjudicate the veteran's claim on a 
de novo basis.  

In reviewing the record, the Board finds that additional 
development is warranted.  Specifically, in light of the 
conflicting medical evidence regarding the etiology of the 
veteran's low back disability, the Board finds that another 
examination with an opinion is warranted.  

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In view of the secondary service connection question 
presented, an adequate VA examination includes an opinion on 
medical causation.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  While the veteran did undergo such an evaluation, 
given the nature of the veteran's claim for secondary service 
connection, the paucity of clinical findings or rationale to 
support the medical statements that either suggest or fail to 
indicate the causal relationship in question, the Board finds 
that an examination is required in which the doctor reviews 
all records and addresses the question of the etiology of the 
veteran's low back disability.  38 C.F.R. 4.2 (1998); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  The RO should also 
address the applicability of Allen v. Brown, 7 Vet. App. 439 
(1995).

The RO should also determine if there are any medical records 
available relating to any additional evaluation or treatment 
since service for the veteran's low back disability; all 
relevant treatment records should be secured.  Murincsak, v. 
Derwinski, 2 Vet. App. 363 (1992).

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any other sources of VA or non-VA 
treatment or examination for his low back 
disability since the service.  The RO 
should then secure copies of all 
identified records and associate them 
with the claims folder.  38 C.F.R. 3.159.

2. Following the above, the veteran 
should undergo a VA orthopedic 
examination by a physician who has not 
previously examined the veteran to 
determine the etiology and extent of 
his chronic low back disability.  The 
claims folder and a copy of this 
decision/remand must be made available 
to the examiner for his or her review 
in conjunction with the examination.  
The examiner should opine whether it 
is at least as likely as not that the 
veteran's chronic low back disability 
was caused or aggravated by his 
service-connected right knee 
disability.  All indicated studies 
should be performed.  It is imperative 
that the physician review the claims 
file, with particular attention 
directed to the medical statements 
that have been submitted in support of 
the veteran's claim and the report of 
the June 1997 VA examination (and the 
November 1997 addendum to that 
examination).  All opinions must be 
clearly expressed and supported by a 
sound rationale.  

Thereafter, the RO should adjudicate the claim for secondary 
service connection for a low back disability.  If the claim 
is denied, the veteran and his representative should be 
issued a supplemental statement of the case, which includes 
38 C.F.R. 3.310 (a), and given an opportunity to respond 
before the case is returned to the Board.  


The veteran is hereby informed that he has a right to present 
any additional evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

